UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 13-2187


LINDA K. HUGGINS,

                Plaintiff - Appellant,

          v.

NC DEPT. OF ADMINISTRATION; NC HUMAN RELATIONS COMMISSION,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:10-cv-00414-FL)


Submitted:   February 4, 2014              Decided:   February 12, 2014


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Linda K. Huggins, Appellant Pro Se.     Roy Cooper, Attorney
General, Mary Ann Stone, Assistant Attorney General, NORTH
CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Linda K. Huggins appeals the district court’s orders

accepting in part the recommendations of the magistrate judge

and granting in part the Appellees’ motion to dismiss, granting

the   motion     for    summary      judgment      and     dismissing     Huggins’

employment discrimination complaint brought under Title VII of

the   Civil    Rights    Act    of   1964,    42   U.S.C.       §§   2000e-2000e-17

(2012).       We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.        Huggins v. North Carolina Dep’t of Admin., No.

5:10-cv-00414-FL-1 (E.D.N.C. Sept. 2, 2011; Sept. 13, 2013).                     We

dispense      with    oral     argument   because        the    facts   and   legal

contentions     are    adequately    presented     in     the    materials    before

this court and argument would not aid the decisional process.



                                                                           AFFIRMED




                                          2